t c no united_states tax_court hospital corporation of america and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date ps own operate and manage hospitals and related businesses for taxable_year ended and following years certain ps elected to use the nonaccrual- experience_method provided pursuant to sec_448 i r c on audit r determined that those ps could not use the nonaccrual-experience method to compute taxable_income for either or because ps sold medical_supplies and because they could not determine the portion of their income attributable solely to the performance of services or alternatively that if ps are entitled to use the nonaccrual-experience method they must use the formula set forth in amended sec_1_448-2t e temporary income_tax regs fed reg date as applied to the portion of the hospitals' income that r determined is attributable to the performance of services ps claim that all of the hospitals' income is attributable to the performance of services and therefore they may use the nonaccrual- experience_method for all of their income the amended temporary regulations are invalid and ps may use the formula originally set forth in sec_1_448-2t e temporary income_tax regs fed reg date held amended sec_1_448-2t e temporary income_tax regs fed reg date is a permissible construction of sec_448 i r c and therefore the amount to be excluded from income for and pursuant to sec_448 i r c must be calculated as required by the amended temporary regulations held further medical_supplies are a necessary and vital part of furnishing medical services to ps' patients and therefore income attributable to medical_supplies constitutes income earned from the performance of services for purposes of sec_448 i r c n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley and john w bonds jr for petitioners in docket no n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley john w bonds jr and daniel r mckeithen for petitioners in docket no n jerold cohen walter h wingfield stephen f gertzman amanda b scott reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no n jerold cohen reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no robert j shilliday jr vallie c brooks and william b mccarthy for respondent wells judge these cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case respondent determined deficiencies in petitioners' consolidated corporate federal_income_tax as shown below tye deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the instant case involves several issues some of which have been settled the issues remaining to be decided involve matters that may be classified into four reasonably distinct categories which the parties have denominated the tax_accounting issues the macrs depreciation issue the healthtrust issue and the captive insurance or parthenon insurance co issues issues involved in the first three categories were presented at a special trial session and the captive insurance issues were severed for trial purposes and were presented at a subsequent special trial session separate briefs of the parties were filed for each of the distinct categories of issues in a memorandum opinion issued date hospital corp of america v commissioner tcmemo_1996_105 and an opinion issued date hospital corp of america v commissioner t c we addressed two of the tax_accounting issues the instant opinion addresses the last of the tax_accounting issues and specifically involves taxable years ended and which were not involved in tcmemo_1996_105 but was involved in hospital corp of america v commissioner t c other issues will be addressed in one or more separate opinions subsequently to be released dollar_figure dollar_figure respondent also determined that the provision for increased interest pursuant to sec_6621 applied unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue to be decided in the instant opinion is what amount if any petitioners may exclude from income for taxable years ended and pursuant to the nonaccrual-experience method findings_of_fact some of the facts have been stipulated for trial pursuant to rule we incorporate those stipulated facts herein by reference and find them as facts herein during the years in issue petitioners were members of an affiliated_group_of_corporations whose common parent was hospital corporation of america hca hca maintained its principal offices in nashville tennessee on the date the petitions were filed for each of the years involved in the instant case hca and its domestic subsidiaries filed a consolidated federal corporate_income_tax return consolidated_return on form_1120 on date hca was merged with and into galen healthcare inc a subsidiary of columbia healthcare corp of louisville kentucky and the subsidiary changed its name to hca- hospital corp of america on that same date the parent changed its name to columbia hca healthcare corp with the director of the internal_revenue_service center at memphis tennessee petitioners' primary business is the ownership operation and management of hospitals a detailed description of petitioners' hospital operations is set forth in hospital corp of america v commissioner tcmemo_1996_105 most of which will not be reiterated here our findings_of_fact contained in that memorandum opinion are incorporated herein for taxable years ended before date some petitioner hospitals used the black motor formula3 to determine the portion of their yearend accounts_receivable that was unlikely to be collected those hospitals established reserves_for_bad_debts bad_debt reserves and based on the black motor determinations for years ended prior to they deducted additions to the bad_debt reserves as ordinary business_expenses in accordance with sec_166 in audits of petitioners' the black_motor_formula is based on a method for computing additions to a reserve for bad_debts that was described initially in 41_bta_300 affd on another issue 125_f2d_977 6th cir sec_166 which was repealed by sec_805 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2361 provided that an accrual_method taxpayer generally could deduct a reasonable addition to a reserve for bad_debts in lieu of the specific charge-off of wholly or partially worthless debts provided by sec_166 congress repealed sec_166 because it believed that allowing deductions for losses that statistically occur in the future was inconsistent with the treatment of other deductions under the all_events_test inasmuch as allowance of the deduction before the losses occurred continued federal_income_tax returns for years ended prior to respondent did not contend that the black_motor_formula employed by those petitioners incorrectly reflected the hospitals' bad_debt experience in some instances respondent's agents required petitioners not using the black_motor_formula to employ that formula to compute their bad_debt reserves in accordance with the repeal of sec_166 effective for the year ended petitioners could use only the specific_charge-off_method to deduct bad_debts tax_reform_act_of_1986 publaw_99_514 stat with the consolidated_return for taxable_year ended petitioners timely filed an application on form_3115 application_for change in accounting_method to elect the so-called nonaccrual-experience method5 for taxable_year ended continued permitted a deduction that was larger than the present_value of the losses see h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 pursuant to tra sec_805 100_stat_2362 the positive sec_481 adjustment relating to the repeal of the reserve_method of accounting for bad_debts was to be accounted for ratably over a 4-year spread period commencing with the year ended the nonaccrual-experience method provides that an accrual- method taxpayer generally does not have to accrue as gross_income at the time the taxpayer normally would be required to recognize income with respect to an account receivable ie at the time all events had occurred to fix the right to receive the income and the amount could be determined with reasonable accuracy accounts_receivable relating to services performed by the taxpayer that based on experience the taxpayer will not continued petitioners elected to use the periodic system6 of the nonaccrual-experience method to estimate on a hospital-by- hospital basis the portion of their income they would not collect sometimes hereinafter referred to as the uncollectible amount except that petitioners computed the uncollectible amount by using the formula original formula set forth in sec_1 2t e i temporary income_tax regs fed reg date original temporary regulations rather than the formula amended formula set forth in amended sec_1 2t e temporary income_tax regs fed reg date amended temporary regulations hereinafter we sometimes will refer to the method petitioners used to compute the uncollectible amount for years ended and as the modified periodic system for taxable years ended and petitioners reduced or increased income of each hospital by the sum of net continued collect sec_448 see infra pp for a detailed description of the nonaccrual-experience method pursuant to sec_1_448-2t h temporary income_tax regs fed reg date consent to a change to the nonaccrual- experience_method is granted automatically if the taxpayer is qualified to use that method the periodic system of the nonaccrual-experience method described in notice_88_51 1988_1_cb_535 is similar to a reserve system see infra pp for a detailed description of the periodic system the black_motor_formula the parties agree that the original formula is identical to writeoffs of bad_debts ie total bad_debts written off during the year less any recoveries and the annual increase or decrease in the aggregate uncollectible amount ie the aggregate amount that petitioners estimated would not be collected on accounts_receivable outstanding at yearend computed on the basis of the modified periodic system respondent agrees that petitioners' reductions for net writeoffs of bad_debts were proper but does not agree with petitioners' computation of the aggregate uncollectible amount for each petitioner qualified to use the nonaccrual- experience_method petitioners computed the amount of the negative sec_481 adjustment relating to the change to that method to be equal to the uncollectible amount as of date as calculated under the modified periodic system in the case of those petitioners that had employed an overall accrual_method of accounting for taxable years ended prior to date each petitioner's negative sec_481 adjustment relating to the change to the nonaccrual-experience method for taxable years ended and equaled the amount of the net positive sec_481 adjustment relating to the repeal of the reserve_method of accounting for those years in other words petitioners calculated the portion of accounts_receivable that would not be collected by multiplying yearend accounts_receivable by the ratio of writeoffs for bad_debts adjusted for recoveries for the current_year and the preceding years over the sum of the yearend accounts_receivable balances for the same 6-year period in the case of those petitioners that had employed the hybrid method_of_accounting for taxable years ended prior to date to the extent that the uncollectible amount was attributable to the use of the cash_method for taxable years ended prior to date each qualified petitioner reduced taxable_income for each of the years ended and by one- tenth of the portion of accounts_receivable estimated to be uncollectible as of date using the modified periodic system to the extent that the uncollectible amount was attributable to the use of an accrual_method for taxable years ended prior to date the uncollectible amount was equal to the net positive sec_481 adjustment relating to the repeal of the reserve_method of accounting for bad_debts as calculated by petitioners for taxable years ended and the negative sec_481 adjustment relating to the election of the nonaccrual-experience method was equal to the positive sec_481 adjustment relating to the repeal of the reserve_method of accounting for bad_debts on audit respondent disallowed all reductions in petitioners' taxable_income attributable to the use of the nonaccrual-experience method other than net writeoffs of bad_debts for each year on the grounds that petitioners had failed to provide documentation needed to compute the portion of petitioners' income earned from the performance of services and that they had not used the proper formula in applying the nonaccrual-experience method respondent's adjustments had the effect of disallowing petitioners' negative sec_481 adjustment attributable to the election of the nonaccrual- experience_method but leaving unchanged the positive sec_481 adjustment attributable to the repeal of the reserve_method of accounting for bad_debts accordingly respondent's adjustments increased petitioners' income for each of the years ended and by one-fourth of the positive sec_481 adjustment attributable to the repeal of the reserve_method of accounting for bad_debts as calculated pursuant to the black_motor_formula for taxable years ended and without taking into account the impact of the resolution of other issues raised in the notice_of_deficiency the percentage of petitioners' yearend accounts_receivable not accrued in income under the nonaccrual-experience method are dollar_figure percent and dollar_figure percent respectively on their consolidated_return for the taxable_year ended as originally filed hca as parent of the affiliated_group added dollar_figure million to their consolidated income and thereby reduced by that amount the aggregate uncollectible amount as determined under the modified periodic system petitioners added the dollar_figure million to their consolidated income to account for possible future corrections or adjustments to their nonaccrual- experience_method computations following the issuance of final regulations or on audit in an amended consolidated_return for the taxable_year ended amended_return filed date hca claimed that it was entitled to reduce consolidated income and thereby increase the aggregate uncollectible amount by dollar_figure million on audit respondent allowed the claimed dollar_figure million reduction in consolidated income by offsetting the nonaccrual-experience method adjustment by that amount in the amended_return hca also claimed that petitioners were entitled to a refund of tax based on a computational adjustment in the application of the nonaccrual-experience method for certain petitioners whose stock was sold or whose assets were transferred to a subsidiary whose stock was sold to healthtrust inc --the hospital corporation healthtrust in date on petitioners' original return the original formula was applied to those petitioners by using the accounts_receivable as of the date of sale and by using the net writeoffs of bad_debts from date through the date of sale in the amended_return the computation was made by annualizing the net writeoffs of bad_debts for the period from date through the date of the sale thus increasing the uncollectible amount for the taxable_year by dollar_figure petitioners do not charge or otherwise require interest to be paid on their accounts_receivable they do not charge or otherwise impose any penalties for failing to pay an account receivable timely and no portion of their accounts_receivable was owed on account of activities with respect to either lending money or acquiring receivables or other rights to receive payment from other persons petitioner's hospitals make frequent use of various medical and surgical supply items and pharmaceuticals hereinafter sometimes collectively referred to as medical_supplies in providing medical_care to patients many of the medical_supplies are used directly on a patient by a physician in the performance of a medical procedure and others are used by nurses attendants and other medical personnel in the treatment of the patient the quantities of items used administered or consumed and the timing of such use administration or consumption are determined by the physician or hospital staff on some occasions after consultation with the patient medical_supplies may be applied to implanted in or otherwise administered to furnished to or used in connection with the treatment of patients examples of these medical_supplies include casts crutches canes walkers bandages sutures splints skin staples various implants such as joint replacements pacemakers and heart valves orthopedic devices and physical and occupational therapy items these items often leave the hospital with the patient although some items such as sutures splints skin staples and implants can be removed from the patient only by a physician or other trained medical personnel medicines and prescription drugs frequently are administered to a patient during the course of treatment for the patient's condition intravenous solutions or blood and blood derivatives also may be administered to a patient medical_supplies moreover may be used in performing surgical and other procedures on patients including such items as scalpels and other surgical instruments sponges surgical drapes surgical gowns towels syringes alcohol preparations drainage and irrigating tubes and tourniquets additionally many ancillary hospital departments use medical_supplies in the course of performing their particular specialties relating to patient hospital care for example x- ray film chemicals dyes and nuclear materials are used in the course of performing radiological diagnostic_procedures gases are administered to patients during surgery under the strict supervision of an anesthesiologist oxygen is administered to patients by the respiratory therapy department dyes are injected in patients with possible coronary artery disease during the diagnostic procedure known as cardiac catheterization psychiatric facilities sometimes use other medical_supplies and equipment in certain treatments such as insulin therapy electroshock therapy and hydrotherapy the hospitals employ sophisticated medical records systems to identify which medical_supplies are used on or for each patient the hospitals determine patient charge amounts for listing on billing statements for many individual procedures involving a medical supply based on a schedule of algorithms that typically are a multiple of the cost of the supply item used or a multiple of the average wholesale price of the pharmacy item used at discharge patients are furnished a summary bill that shows separate charge categories such as patient room charges pharmacy medical surgical supplies and laboratory upon request the patient will receive a more detailed bill that itemizes each separate charge within the broad categories the items listed on summary bills vary from patient to patient based on the exact medical_care received by the patient for example the bill often identifies charges as being for_the_use_of patient rooms and for various special areas such as the operating room recovery room delivery room nursery emergency room or intensive care unit the bill also may identify charges for ancillary procedures such as radiology anesthesia nuclear medicine various laboratory procedures inhalation therapy and physical therapy some specific charges on the detailed bill are identified by the name and or code of a particular medication supply item or iv solution used in providing medical services to the patient public or private insurance programs directly or indirectly pay and percent of the hospitals’ bills to patients those insurance programs calculate payments to the hospitals on a flat amount based on a particular procedure or on some other negotiated per-case or per_diem basis thus in most cases the hospitals' itemized bills do not bear any particular relationship to the amounts that the hospitals actually will be paid for the services provided see hospital corp of america v commissioner tcmemo_1996_105 for a detailed description of the hospitals' billing practices and the insurers' payment policies opinion an accrual_method taxpayer generally must include a taxable_amount in income when all events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy sec_1_451-1 income_tax regs sec_448 however provides that an accrual-method taxpayer is not required to accrue income earned by the taxpayer with respect to the performance of services which based on experience it will not collect ie the uncollectible amount and for which no interest is charged or no penalty is applied for overdue sec_448 provides as follows special rule for services --in the case of any person using an accrual_method of accounting with respect to amounts to be received for the performance of services by such person such person shall not be required to accrue any portion of such amounts which on the basis of experience will not be collected this paragraph shall not apply to any amount if interest is required to be paid on such amount or there is any penalty for failure to timely pay such amount receivables the nonaccrual-experience method is treated as a method_of_accounting sec_1_448-2t b temporary income_tax regs fed reg date the positions of the parties petitioners contend that the amended temporary regulations are invalid because they are inconsistent with the plain meaning of sec_448 petitioners maintain that congress expressly authorized use of the black_motor_formula to compute the uncollectible amount additionally petitioners contend that their accounts_receivable are derived entirely from the performance of services and as a result the uncollectible amount should be determined with respect to all of their accounts_receivable petitioners further assert that for those petitioners which had short taxable years for because their stock was sold the black_motor_formula must be applied in conjunction with the periodic system by annualizing the writeoffs of bad_debts to avoid a distortion for that year respondent contends on the other hand that the amended formula is taken directly from the legislative_history of sec_448 and is consistent with the statute's plain language origin and purposes respondent maintains that the amended regulations are a valid interpretation of congressional intent and properly compute the uncollectible amount additionally respondent contends that the hospitals sell substantial amounts of medical_supplies to their patients in addition to performing services respondent maintains that petitioners' records do not properly allocate accounts_receivable between income earned from the sale of services and income earned from the sale of inventory therefore petitioners cannot use the nonaccrual-experience method because they cannot establish the portion of their income that is derived solely from the performance of services the question is one of first impression the nonaccrual-experience method formula the temporary regulations apply the nonaccrual-experience method formula to each separate trade_or_business of a taxpayer sec_1_448-2t e temporary income_tax regs fed reg sec_1_448-2t e temporary income_tax regs as amended provides in pertinent part as follows e use of experience to estimate uncollectible amounts-- in general in determining the portion of any amount due which on the basis of experience will not be collected the formula prescribed by paragraph e of this section shall be used by the taxpayer with respect to each separate trade_or_business of the taxpayer no other method or formula may be used by a taxpayer in determining the uncollectible amounts under this section six-year moving average-- i general_rule for any taxable_year the uncollectible amount of a receivable is the amount of that receivable which bears the same ratio to the account receivable outstanding at the close of the taxable_year as a the total bad_debts with respect to accounts_receivable sustained throughout the period consisting of the taxable_year and the five preceding_taxable_years or with the approval of the commissioner a shorter period adjusted for recoveries of bad_debts during such period bears to b the sum of the accounts_receivable earned throughout the entire six or fewer taxable continued date no other method or formula may be used to continued year period ie the total amount of sales resulting in accounts_receivable throughout the period accounts_receivable described in paragraphs c any amounts due for which interest or penalties are charged and d any amounts not earned by the taxpayer for services performed by the taxpayer of this section are not taken into account in computing the ratio ii period of less than six years a period shorter than six years generally will be appropriate only if there is a change in the type of a substantial portion of the outstanding accounts_receivable such that the risk of loss is substantially increased mechanics of nonaccrual-experience method the nonaccrual-experience method shall be applied with respect to each account receivable of the taxpayer which is eligible for such method with respect to a particular account receivable the taxpayer will determine in the manner prescribed in paragraph e of this section the amount of such account receivable that is not expected to be collected such determination shall be made only once with respect to each account receivable regardless of the term of such receivable the estimated uncollectible amount shall not be recognized as gross_income thus the amount recognized as gross_income shall be the amount that would otherwise be recognized as gross_income with respect to the account receivable less the amount which is not expected to be collected upon the collection of the account receivable additional gross_income shall be recognized with respect to the collection of any amount not initially expected to be collected similarly no bad_debt deduction under sec_166 for a wholly or partially worthless account receivable shall be allowed for any amount not previously taken into income under the nonaccrual- experience_method sec_1_448-2t e temporary income_tax regs fed reg date as amended by t d 1988_1_cb_186 calculate the uncollectible amount pursuant to the temporary regulations id the separate receivable system of the nonaccrual-experience method the so-called separate receivable system provided in the temporary regulations applies the nonaccrual-experience method to each account receivable which is eligible for that method sec_1_448-2t e temporary income_tax regs fed reg date for any eligible receivable the taxpayer includes in gross_income only the amount of that receivable that is recognized as gross_income minus the uncollectible amount the uncollectible amount of any receivable is the amount of the receivable outstanding at the close of the taxable_year multiplied by a percentage the amended formula provides for the determination of the percentage by dividing a total bad_debts adjusted for recoveries sustained during the current and preceding_taxable_years or a shorter period with the approval of the commissioner by b the sum of the accounts_receivable earned throughout that same 6-year or shorter period accordingly the amended formula provides for the determination of the denominator of the fraction on the basis of total sales resulting in accounts_receivable throughout the applicable_period sec_1_448-2t e i temporary income_tax regs fed reg date a taxpayer which has been in existence for less than years is to use its experience for the current_year and the actual number of preceding_taxable_years the taxpayer may use a predecessor's experience from preceding_taxable_years sec_1_448-2t e iii temporary income_tax regs fed reg date the separate receivable system provides for the determination of the uncollectible amount only once for each account receivable regardless of the term of that receivable sec_1_448-2t e temporary income_tax regs supra as each receivable is collected income is reported only to the extent not previously accrued if a receivable is not collected the bad_debt deduction is limited to the amount previously reported as income id the periodic system of the nonaccrual-experience method alternatively a taxpayer may elect the so-called periodic system for applying the nonaccrual-experience method notice_88_ 1988_1_cb_535 see h rept pincite 1986_3_cb_1 the periodic system requires a taxpayer to establish an account which represents the aggregate amount of accounts_receivable in a trade_or_business eligible for the nonaccrual-experience method that the taxpayer estimates will not be collected based on the 6-year moving average formula set forth in sec_1_448-2t e i temporary income_tax regs supra and notice_88_51 c b pincite at yearend the taxpayer adjusts the account to reflect the aggregate amount that the taxpayer estimates will not be collected on the accounts_receivable outstanding at that time income is increased to reflect any decrease in the reserve balance or decreased to reflect any increase in that balance notice_88_51 c b pincite accordingly the periodic system of the nonaccrual- experience_method of accounting is somewhat similar to a reserve_method id the periodic system requires the taxpayer to charge wholly or partially worthless accounts_receivable directly to bad_debt expense ignoring the uncollectible amounts pertaining to those accounts_receivable similarly the taxpayer must disregard the uncollectible amounts of accounts_receivable when it accounts for the collection of those receivables id the 6-year moving average formula is used to estimate the total amount of all eligible accounts_receivable outstanding at yearend that the taxpayer estimates it will not collect including accounts_receivable outstanding at the end of prior taxable years id is sec_448 ambiguous petitioners contend that the amended regulations are invalid because they are an unreasonable interpretation of an unambiguous statutory provision in response respondent contends that the statute is ambiguous in that it does not specify how experience is to be determined respondent contends further that the amended regulations are a valid interpretation of the statute in construing sec_448 our task is to give effect to the intent of congress we begin with the statutory language which is the most persuasive evidence of the statutory purpose 310_us_534 293_us_84 103_tc_216 supplemented by 104_tc_248 ordinarily the plain meaning of statutory language is conclusive 489_us_235 where a statute is silent or ambiguous we look to legislative_history in an effort to ascertain congressional intent 481_us_454 united_states v american trucking associations inc supra pincite peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 88_tc_177 affd 865_f2d_750 6th cir even where the statutory language appears to be clear we are not precluded from consulting legislative_history united_states v american trucking associations inc supra pincite nevertheless our authority to construe a statute is limited where the agency charged with administering that statute has promulgated regulations thereunder the limitation on our authority is found in the so-called chevron rule as stated in the following passage when a court reviews an agency's construction of the statute which it administers it is confronted with two questions first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if however the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute 467_us_837 fn refs omitted see also nationsbank v variable_annuity life ins co u s ___ 115_sct_810 496_us_633 the supreme court further has stated that a reviewing court need not conclude that the agency construction was the only one it permissibly could have adopted to uphold the construction or even the reading the court would have reached if the question initially had arisen in a judicial proceeding chevron u s a inc v natural res def council inc supra pincite n citations omitted accordingly if the administrator's reading fills a gap or defines a term in a way that is reasonable in light of the legislature's revealed design we give the administrator's judgment 'controlling weight ' nationsbank v variable_annuity life ins co u s at s ct pincite despite the fact that the chevron rule has had a checkered career in the tax arena 104_tc_384 the court_of_appeals for the sixth circuit to which an appeal of the instant case would lie absent stipulation of the parties to the contrary has stated that where congress has not directly spoken to the precise question at issue the chevron rule should be applied 948_f2d_289 6th cir revg tcmemo_1990_129 if there are gaps left by silence or ambiguity of the statutes in question agencies may fill the gaps with necessary rules providing they are reasonable and courts should not interfere with this process id pincite petitioners maintain that the phrase on the basis of experience is not defined in the statute and that congress did not delegate to the commissioner the authority to define the phrase petitioners assert further that no definition is necessary because the phrase is not ambiguous and must be interpreted in accordance with its plain everyday meaning we conclude however that the phrase is ambiguous the words in a revenue act generally should be interpreted in their ordinary everyday sense 506_us_168 webster's ii new riverside university dictionary defines experience as an event or series of events participated in or the totality of such events in the past of an individual or group we do not find in that definition a clear mechanism for determining how a taxpayer's bad_debt experience will be utilized to calculate the uncollectible portion of a receivable the statute on its face furthermore provides no formula for calculating that amount petitioners however in essence argue that when the code employs the word experience in conjunction with bad_debts the word has a predetermined meaning which prescribes the formula that must be used to calculate the uncollectible portion of an amount owed a taxpayer in that regard petitioners contend that congress explicitly recognized that the term experience as it relates to bad_debt experience is synonymous with the black_motor_formula we have found no cases and petitioners have cited none where the term experience was found to have the technical meaning advanced by petitioners moreover sec_448 does not define the word in that manner in support of their contention petitioners cite sec_585 which describes the experience_method that sec_585 as amended by sec c of the omnibus budget reconciliation act of publaw_101_508 stat provides in pertinent part as follows sec_585 reserves for losses on loans of banks a reserve for bad_debts -- in general --except as provided in subsection c a bank shall be allowed a deduction for a reasonable addition to a reserve for bad_debts such deduction shall be in lieu of any deduction under sec_166 b addition to reserves_for_bad_debts -- continued continued general_rule --for purposes of subsection a the reasonable addition to the reserve for bad_debts of any financial_institution to which this section applies shall be an amount determined by the taxpayer which shall not exceed the addition to the reserve for losses on loans determined under the experience_method as provided in paragraph experience_method --the amount determined under this paragraph for a taxable_year shall be the amount necessary to increase the balance of the reserve for losses on loans at the close of the taxable_year to the greater of-- a the amount which bears the same ratio to loans outstanding at the close of the taxable_year as i the total bad_debts sustained during the taxable_year and the preceding_taxable_years or with the approval of the secretary a shorter period adjusted for recoveries of bad_debts during such period bears to ii the sum of the loans outstanding at the close of such or fewer taxable years or b the lower of-- i the balance of the reserve at the close of the base_year or ii if the amount of loans outstanding at the close of the taxable_year is less than the amount of loans outstanding at the close of the base_year the amount which bears the same ratio to loans outstanding at the close of the taxable_year as the balance of the reserve at the close of the base_year bears to the amount of loans outstanding at the close of the base_year for purposes of this paragraph the base_year shall be the last taxable_year before the most recent adoption of the experience_method except that for taxable years beginning after the base_year shall be the last taxable_year beginning before continued qualified banks use to determine the maximum amount they may add to their reserves_for_bad_debts petitioners assert and respondent does not dispute that the experience_method described in sec_585 and sec_1_585-2 income_tax regs is identical to the black_motor_formula petitioners seemingly would have us conclude from the foregoing that the word experience in sec_448 has the same meaning as the term experience_method in sec_585 we however do not agree that congress' use of the word experience in sec_448 necessarily shows congressional intent that the uncollectible amount be calculated under the black_motor_formula indeed we think that it is more probable that if congress had intended the same formula to apply in sec_448 and in sec_585 then it would have specified that the uncollectible amount be based on the experience_method or on the black_motor_formula the use of the word experience in sec_448 and the words experience_method in sec_585 may reasonably be viewed as an indication of two different meanings cf 104_tc_13 in sum we do not find that the statutory language manifests congressional intent as to what method is to be employed to calculate the uncollectible amount and we conclude that sec_11 continued d is ambiguous as to the meaning of experience we next look to the statute's legislative_history in an attempt to ascertain congressional intent does the legislative_history clearly reveal congressional intent as to the formula to apply petitioners maintain that the legislative_history of sec_448 does not clearly reveal congress' intent as to the proper formula to apply a description of the nonaccrual- experience_method formula is contained only in the report of the committee on way and meansdollar_figure because that report contains conflicting language we do not think it clearly describes the formula h rept pincite 1986_3_cb_1 states in pertinent part as follows amount of accrual the committee bill provides that an accrual basis taxpayer need not accrue as income any portion of amounts billed for the performance of services which on the basis of experience it will not collect the amount of billings that on the basis of experience will not be collected is equal to the total amount billed multiplied by a fraction whose numerator is the total amount of such receivables which were billed and determined not to be collectible within the most recent five years taxable years sic of the a provision comparable to sec_448 was not present in the senate amendment and the conference_report does not describe the nonaccrual-experience method formula see h conf rept vol at ii-285 to ii-289 1986_3_cb_1 taxpayer and whose denominator is the total of such amounts billed within the same five year period if the taxpayer has not been in existence for the prior five taxable years the portion of such five year period which the taxpayer has been in existence is to be used for example assume that an accrual-basis taxpayer has dollar_figure of receivables that have been created during the most recent five taxable years of the dollar_figure of accounts_receivable dollar_figure have been determined to be uncollectible the amount based on experience which is not expected to be collected is equal to percent dollar_figure divided by dollar_figure of any receivable arising from the provision of services that are outstanding at close of the taxable_year emphasis added fn ref omitted as the foregoing emphasized language reveals one paragraph of the committee report specifies that the uncollectible amount is calculated by multiplying the total amount billed during the taxable_year by the ratio of the sum of the amount of those billings determined uncollectible within the most recent taxable years to the sum of the billings within that same 5-year period in the example in the following paragraph however the formula is expressed somewhat differently to wit in the example the uncollectible amount is calculated by multiplying the receivables outstanding at the close of the taxable_year by the ratio of the amount of those billings determined uncollectible within the most recent taxable years to the sum of the billings within that same 5-year period in our view the committee report merely suggests that congress intended eligible taxpayers to employ a method to determine statistically the uncollectible amount that was similar but not identical to the black_motor_formula consequently we do not find the legislative_history to clearly reveal congress' intent as to the method of calculating the uncollectible amount in the absence of a clear indication of congressional intent on the precise question in issue our next task is to decide whether the temporary regulations13 promulgated under sec_448 are a permissible construction of the statute are the amended regulations a permissible construction of the statute to be valid sec_1_448-2t e i temporary income_tax regs fed reg date need not be the only or even the best construction of sec_448 rather the amended regulations need only be a reasonable interpretation of congressional intent chevron u s a inc v natural res def council inc u s pincite peoples fed sav loan association v commissioner f 2d pincite the choice among reasonable interpretations is for the commissioner not the courts 440_us_472 see also temporary regulations are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir see also 98_tc_141 89_tc_765 89_tc_357 389_us_299 380_us_1 the original formula as promulgated in sec_1 2t e i temporary income_tax regs fed reg date used the black_motor_formula to determine the uncollectible amountdollar_figure the original formula provides that the uncollectible amount would be calculated as follows total bad_debts with respect to accounts total bad_debts with respect to accounts uncollectible accounts_receivable sustained during the current uncollectible accounts_receivable sustained during the current amount of a receivable x tax_year and preceding tax years less amount of a receivable x tax_year and preceding tax years less receivable outstanding receivable outstanding recoveries of bad_debts during that period recoveries of bad_debts during that period at yearend sum of the accounts_receivable at at yearend sum of the accounts_receivable at yearend for the same 6-year period yearend for the same 6-year period as originally promulgated sec_1_448-2t e i temporary income_tax regs read as follows six-year moving average-- i general_rule for any taxable_year the uncollectible amount of a receivable is the amount which bears the same ratio to the accounts_receivable outstanding at the close of the taxable_year as a the total bad_debts with respect to accounts_receivable sustained during the period consisting of the taxable_year and the five preceding_taxable_years or with the approval of the commissioner a shorter period adjusted for recoveries of bad_debts during such period bears to b the sum of the accounts_receivable at the close of such six or fewer taxable years accounts_receivable described in paragraphs c amounts due for which interest is required to be paid or for which there is any penalty for failure to timely pay any amounts due and d accounts receivables related to amounts not earned by the taxpayer through the performance of services by the taxpayer of this section are not taken into account in computing the ratio sec_1 2t e i temporary income_tax regs fed reg date in contrast the amended formula promulgated in sec_1 2t e i temporary income_tax regs supra provides for the uncollectible amount to be calculated as follows total bad_debts with respect to accounts total bad_debts with respect to accounts uncollectible accounts_receivable sustained during the current uncollectible accounts_receivable sustained during the current amount of a receivable x tax_year and preceding tax years less amount of a receivable x tax_year and preceding tax years less receivable outstanding receivable outstanding recoveries of bad_debts during that period recoveries of bad_debts during that period at yearend sum of accounts_receivable earned ie at yearend sum of accounts_receivable earned ie total sales for the same 6-year period total sales for the same 6-year period the substantive difference between the original formula and the amended formula is the substitution in the denominator of the multiplier of the sum of accounts_receivable earned ie total sales resulting in accounts_receivable throughout the year moving average period for the sum of the yearend accounts_receivable for each year during that 6-year period one theme recurring throughout petitioners' challenge to the validity of the amended regulations is that the amended formula is defective because it does not use the black_motor_formula to calculate the uncollectible amount neither the statute nor its legislative_history however contains anything which leads us to conclude that congress intended such a result we are not persuaded by petitioners' argument that inasmuch as the original formula is premised on the black_motor_formula the secretary must have initially read the legislative_history in the same manner as suggested by petitioners under the circumstances of the instant case where the secretary acted quickly--within months of promulgation of the original temporary regulations--to amend temporary regulations that he concluded erroneously interpreted the statute he was entitled to alter his interpretation of the statute on further reflection 500_us_173 chevron u s a inc v natural res def council inc supra pincite peoples fed sav loan association v commissioner supra pincite the secretary's rationale for the amendment to the nonaccrual-experience formula is revealed in the preamble to the secretary's decision announcing the modification under the nonaccrual-experience method_of_accounting the portion of a receivable that is considered uncollectible and not required to be accrued is the product of the receivable and a fraction representing the taxpayer's bad_debt experience the numerator of the fraction is the taxpayer's bad_debts for the taxpayer's current and five preceding_taxable_years and the denominator of the fraction is the taxpayer's accounts_receivable for the same six-year period the internal_revenue_service has received questions from taxpayers as to whether the denominator of the fraction is determined on the basis of i total accounts_receivable earned throughout the six-year period ie the total amount of sales resulting in accounts_receivable throughout the period or ii yearend balances of the accounts_receivable over the six-year period these regulations provide that the denominator is based on total accounts_receivable earned throughout the period ending at the close of the six-year period this interpretation is consistent with the legislative_history of the act which provides that t he amount of billings that on the basis of experience will not be collected is equal to the total amount billed multiplied by a fraction whose numerator is the total amount of such receivables which were billed and determined not to be collectible within the most recent five taxable years of the taxpayer and whose denominator is the total of such amounts billed within the same five year period h_r rep no 99th cong 1st sess t d 1988_1_cb_186 additionally as stated above petitioners agree that the relevant legislative_history is ambiguous as shown by the foregoing statement the secretary reconsidered the original temporary regulations and the legislative_history as a result of questions from taxpayers as to the proper formula to use to calculate the uncollectible amount which arose following release of the original temporary regulations a review of h rept pincite 1986_3_cb_1 reveals that the multiplier delineated in the amended formula is consistent with the multiplier described in the committee report accordingly we conclude that the secretary's formulation of the multiplier in the amended formula is reasonable whether the secretary's framing of the multiplicand is reasonable however requires further analysis in both the original formula and the amended formula the multiplicand is described as the accounts_receivable outstanding at yearend as we explained however see supra pp the description of the multiplicand in the committee report is inconsistent there the multiplicand is defined both as the total amount billed and as the receivables outstanding at the close of the taxable_year petitioners contend that the amended formula compares two sets of incomparable data they maintain that a comparison of past bad_debts for the current_year and preceding years to past total charge transactions which includes charge transactions that are collected in the same year billed as well as amounts not yet collected can only predict bad_debts in total current charge transactions not in yearend receivables according to petitioners measuring the historical relationship between annual bad_debt writeoffs net of recoveries and total annual charges may be appropriate for estimating the portion of annual charges that are not likely to be collected but not for purposes of estimating the portion of yearend accounts_receivable that probably will not be collected petitioners contend that the amended formula produces incorrect results and is contrary to the language and purpose of sec_448 because it requires the hospitals to accrue as income amounts which based on experience they will not collectdollar_figure petitioners assert that the black_motor_formula reasonably reflects their bad_debt experience and should be applied in the instant case petitioners maintain that the black_motor_formula was intended to provide an estimate of future uncollectibility based on the taxpayer's actual recent collection experience according to petitioners their tax department calculated that petitioners' actual bad_debt experience with respect to accounts_receivable outstanding at the end of shows that approximately percent of those accounts_receivable was uncollectible during and moreover with respect to accounts_receivable outstanding as of specified dates in approximately percent of those receivables was uncollectible within a period of year and approximately percent to percent would become uncollectible within years in contrast petitioners contend the amended formula produces exclusion ratios of between percent and percent of revenue for taxable_year ended and between percent and percent of revenue for taxable_year ended depending upon whether gross billings billings net of contractual adjustments or billings exclusive of medicare and medicaid billings are used to approximate annual charge transactions they assert that the black_motor_formula was merely a tool for determining a taxpayer's bad_debt experience and was not mandatory for all circumstances petitioners contend that to correctly apply the black_motor_formula the regulations should allow modifications or departures for particular facts and circumstances the foregoing arguments indicate that petitioners use the term black_motor_formula to mean the reserve_method of accounting for bad_debts that was in effect prior to repeal of sec_166 as well as the mathematical formula specified in the case from which the method derives it name see 41_bta_300 affd on another issue 125_f2d_977 6th cir as we view their position petitioners essentially would prefer to substitute for the nonaccrual-experience method provided by congress the reserve_method of accounting for bad_debts that was in effect prior to repeal of sec_166 whereby the addition to the bad_debt_reserve was based on a reasonable amount determined by the taxpayer with the reasonableness of that addition tested generally under the black_motor_formula see 439_us_522 black motor co v commissioner supra that result however is not consistent with the statute nothing in the statute or the legislative_history requires the uncollectible amount to equal the amount that would have been calculated pursuant to either the reserve_method of accounting or under the black_motor_formula we also do not agree that the result under the amended formula is not determined on the basis of the hospitals' experience the formula utilizes the bad_debt history and accounts_receivable of the hospitals not some fictional entity petitioners contend further that sec_448 does not authorize the prescription of a single formula to be used by all taxpayers they argue that prescribing a single fixed formula is inconsistent with the notion of making a determination on the basis of experience and represents an inappropriate departure from the plain everyday meaning of the language of sec_448 because it results in income being accrued on a basis other than the taxpayer's actual experience we do not agree with petitioners that the temporary_regulation is invalid because it provides one formula to be applied by all taxpayers to determine the uncollectible amount although the legislative_history of sec_448 is not without ambiguity as to the specific formula to be utilized the description of the nonaccrual-experience method in the house report suggests a congressional preference for a fixed formula for calculating the uncollectible amount see h rept pincite 1986_3_cb_1 the ambiguity in the legislative_history does not arise because the report fails to use a fixed formula but because it describes that fixed formula in two different ways although the black_motor_formula is a conceivable method for calculating the uncollectible amount and perhaps even a better choice it is not the only possible method and it is not even one of the two versions of the formula that is described in h rept supra pincite c b vol pincite under the circumstances we must defer to the secretary's choice of formula if the method he selected is reasonable chevron u s a inc v natural res def council inc u s pincite peoples fed sav loan association v commissioner f 2d pincite see also national muffler dealers association v united_states u s pincite united_states v correll u s pincite petitioners further argue essentially that the amended formula cannot be valid because the formula does not equal the hospitals' actual bad_debt writeoff experience we do not believe that sec_448 requires an exact matching of the uncollectible amount with a taxpayer's actual bad_debt writeoff experience a statistical approximation of the uncollectible amount determined under the prescribed formula appears to be all that was contemplated by congress see h rept supra pincite c b vol pincite h conf rept vol at ii-288 1986_3_cb_1 as to the nonaccrual-experience method the conference_report states the following effective date the provision of the conference agreement is effective for taxable years beginning after date any adjustment required by sec_481 as a result of such change from the cash_method to the accrual_method of accounting generally shall be taken into account over a period not to exceed four years it is the intent of the conferees that this apply to all changes resulting from the provision including any changes necessitated by the rule that certain accrual taxpayers including taxpayers presently on the accrual_method of accounting need not recognize income on amounts statistically determined not to be collectible h conf rept vol supra at ii-288 c b vol pincite emphasis added in the amended formula the multiplicand conforms to one of two multiplicands described in the legislative_history see h rept supra pincite c b vol pincite the amended formula furthermore effectuates the purpose of the statute accordingly the secretary's choice of multiplicand is a permissible construction of sec_448 consequently under the chevron rule we must defer to that construction chevron u s a inc v natural res def council inc supra pincite peoples fed sav loan association v commissioner supra pincite for the foregoing reasons we conclude that the amended temporary regulations are valid is the periodic system of the nonaccrual-experience method valid the periodic system of the nonaccrual-experience method is not described in sec_448 or in the legislative_history h rept supra pincite c b vol pincite however specifies that the secretary_of_the_treasury may provide a periodic system of accounting for billings that on the basis of experience will not be collected where the periodic system results in the same taxable_income as would be the case were each receivable recorded separately in notice_88_51 1988_1_cb_535 the commissioner published the periodic system as an alternative to the separate receivable system under sec_1_448-2t e temporary income_tax regs fed reg date petitioners assert that the periodic system provided by the commissioner uses an inappropriate formula to estimate the portion of yearend accounts_receivable that a taxpayer will not collect petitioners argue that to prevent an incorrect result a formula applied to yearend accounts_receivable balances must be based on the relationship of writeoffs to yearend accounts_receivable balances not the relationship of writeoffs to annual charges accordingly petitioners' challenge to the periodic system is premised on their contention that the amended formula on which the periodic system is based is invalid we already have concluded that the amended formula is a permissible construction of sec_448 accordingly we conclude that the periodic system of the nonaccrual-experience method is reasonable and therefore valid respondent contends however that inasmuch as petitioners did not follow the periodic system described in notice_88_51 supra they must use the separate receivable system described in the amended regulations we do not agree that under the circumstances present in the instant case petitioners should be denied the use of the periodic system merely because they challenged the validity of the formulation of the nonaccrual- experience_method formula nor do we read notice_88_51 supra as requiring such a result based on the foregoing we conclude that petitioners may use the periodic system of the nonaccrual- experience_method but they must calculate the uncollectible amount under the amended formula not under the original formula because we conclude that the black_motor_formula is not mandated under sec_448 we do not address petitioners' further argument that they should be allowed to annualize the actual bad_debt writeoff experience of the corporations that were sold to healthtrust during in order to calculate properly the uncollectible amount for using the black_motor_formula to what income is the formula to be applied additionally respondent contends that in substance the hospitals sell medical_supplies to their patients respondent maintains that income attributable to such sale of medical_supplies is not eligible for the nonaccrual-experience method respondent asserts further that petitioners' records do not adequately delineate accounts_receivable arising from the sale of medical services from accounts_receivable arising from the sale of medical_supplies and therefore it is not possible to segregate the hospitals' income between income earned from the performance of services and income earned from the sale of medical_supplies as a result respondent argues petitioners may not utilize the nonaccrual-experience method for taxable years ended and petitioners counter that the nonaccrual-experience method is applicable to all of their accounts_receivable because all of their income is derived from the performance of services alternatively they contend that even if a portion of their accounts_receivable is derived from the sale of medical_supplies petitioners nevertheless are entitled to use the nonaccrual- experience_method with respect to that portion of their income which is derived from the performance of services the nonaccrual-experience method is applicable only to amounts to be received for the performance of services sec_448 neither the code nor the regulations promulgated thereunder define what constitutes the performance of services for purposes of sec_448 presumably the performance of services would include activities in the fields of health law engineering architecture accounting actuarial science performing arts and consulting see sec_448 defining a personal_service_corporation for which sec_448 grants an exception to the general prohibition by sec_448 of the use of the cash_method_of_accounting by c corporations partnerships which have a c_corporation as a partner and tax_shelters dollar_figure relying on certain state law cases respondent contends that the trend is to consider hospital services as part of sale transactions involving medical_supplies according to respondent this case law endeavors to protect the patient from defective hospital services since the patient is unable to discern or control defective services and because physicians are depending on the hospital's services in undertaking the patient's treatment respondent thus asserts that any medical services accompanying a sale of medical_supplies is part of the sale transaction petitioners deny that the hospitals engage in the sale of medical_supplies they argue that the hospitals use medical_supplies in the course of providing medical services but they maintain that all of their income is derived from the performance of services petitioners contend that the business of operating for purposes of sec_448 the performance of services in the field of health means the provision of medical services by physicians nurses dentists and other similar healthcare professionals sec_1_448-1t temporary income_tax regs fed reg date in the instant case respondent does not deny that the hospitals perform services in the field of health hospitals is the quintessential service business they argue that this court recognized that principle in 35_tc_236 as did the supreme court in 425_us_1 and the commissioner in the regulations petitioners maintain that hospitals do not sell merchandise but rather acquire medical_supplies for use in performing medical services in the instant case there is no dispute that the hospitals engage in service activities within the meaning of sec_448 rather the issue we must resolve is whether income attributable to medical_supplies used in the course of performing those activities is ineligible for the nonaccrual-experience method_of_accounting merely because some part of the accounts_receivable attributable to those medical_supplies does not constitute income earned from the performance of services we find inapposite to the issue involved here the state law cases relied on by respondent the focus of those cases is on whether strict tort liability principles should be applied to hospitals those cases are concerned with public policy considerations as to who should bear the loss from defective though not negligent services and or products see 469_f2d_230 6th cir 355_fsupp_1065 e d wis cf perlmutter v beth david hosp n y n e 2d what the complaint alleges and truly describes is not a purchase and sale of a given quantity of blood but a furnishing of blood to plaintiff for transfusion at a stated sum as part of and incidental to her medical treatment whether strict tort liability applies under the laws of a particular state is not determinative as to the issue at hand which is whether for purposes of sec_448 medical_supplies are so connected to the performance of medical services that income attributable to the medical_supplies constitutes income earned from the performance of those services we agree with petitioners that for purposes of sec_448 medical_supplies furnished in the course of rendering medical services are inseparably connected to the performance of those services and that income attributable to medical_supplies therefore constitutes income earned from the performance of services within the meaning of that sectiondollar_figure our conclusion that income earned through the performance of services includes income relating to accounts_receivable attributable to medical_supplies used in the course of the diagnosis prognosis and treatment of the hospitals' patients is applicable in the instant case only for purposes of our construction of sec_448 we do not decide in this opinion as we did not decide in our prior memorandum opinion hosp corp of america v commissioner tcmemo_1996_105 the question of whether the furnishing of medical_supplies by petitioners' hospitals as a part of the rendering of services to their patients could be considered to be a sale of merchandise which must be inventoried pursuant to sec_1_471-1 income_tax continued medical_supplies play a necessary and vital role in the diagnosis prognosis and treatment of the hospitals' patients in many cases medical services can not be rendered without using medical_supplies the furnishing of medical_supplies by the hospitals is merely incidental to the main purpose of rendering health care services that a patient seeks when entering a hospital the hospitals do not acquire medical_supplies for sale to patients but rather to render medical services moreover under current payment arrangements between the hospitals and public and private insurers the hospitals' bills to patients generally bear no particular relationship to the amounts that the hospitals actually will be paid for the services provided patients furthermore do not come to the hospitals to buy medical_supplies rather they are there primarily to obtain a course of treatment in many cases patients are not even aware of all of the medical_supplies that are used in the course of the medical treatment patients generally are concerned with the treatment and healing processes and not with the medical_supplies utilized by the hospitals in rendering medical treatment continued regs our conclusion here does not change the result in our prior memorandum opinion given that for the years ended through petitioners' hospitals employed a hybrid method_of_accounting not the cash_method or an accrual_method our holding applies equally to any accounts_receivable attributable to medical_supplies that are dispensed to employees or dependents of employees for their personal_use patients do not choose which or how many medical_supplies will be used by the hospitals' staffs with a few exceptions patients receive no tangible item that they did not have before the rendition of the medical services because the medical_supplies generally are used and then discarded by the hospitals patients moreover generally do not acquire any rights over the medical_supplies used by the hospitals in the normal course of the hospitals' operations of providing health care services we conclude that for purposes of sec_448 the use of medical_supplies is part of the medical services furnished patients and that the cost of those supplies is an incidental cost of the health care services provided by the hospitals see 499_fsupp_607 m d ala we find support for our conclusion in abbott labs v portland retail druggists association u s pincite in abbott labs a group of commercial pharmacies brought suit under the robinson-patman price discrimination act robinson-patman act ch 49_stat_1526 current version pincite u s c secs b a against manufacturers of pharmaceutical products alleging that the manufacturers sold their products to hospitals at prices lower than the prices the robinson-patman price discrimination act robinson- patman act ch 49_stat_1526 current version pincite u s c secs b a generally made it illegal for a seller of merchandise to discriminate in price among different purchasers of like commodities charged commercial pharmacies for the same type of products the manufacturers countered that sales to the hospitals were exempt from the robinson-patman act under the nonprofit institutions act ch 52_stat_446 current version pincite u s c sec c which exempts from the application of the robinson-patman act purchases of their supplies for their own use by hospitals and charitable institutions not operated for profit accordingly the issue in the abbott labs case was whether the pharmaceutical products were sold to the hospitals for resale or for the hospitals' own use the supreme court specifically recognized that the purchase of drugs for the treatment of a hospital's patients is a purchase for that hospital's own use because such use is part of and promotes the hospital's basic function of caring for patients abbott labs v portland retail druggists association supra pincite see also st luke's hosp v commissioner t c pincite taxpayer hospital is not a merchandising business and taxpayer has no merchandise inventories which would require the use of an accrual_method in keeping its books or reporting its income its income is derived from providing hospital and professional care to the sick we conclude from the foregoing that for purposes of sec_448 income earned through the performance of services includes income relating to accounts_receivable attributable to medical_supplies used in the course of the diagnosis prognosis or treatment of the hospitals' patients cf sec_1 1t e 448-2t d temporary income_tax regs fed reg date therefore no allocation of income between income attributable to the performance of services and income attributable to medical_supplies is necessary in the instant case for the purpose of applying the nonaccrual- experience_method of accounting accordingly we hold that petitioners' hospitals may utilize the nonaccrual-experience method_of_accounting for taxable years ended and we hold further that the nonaccrual- experience_method is applicable to income relating to accounts_receivable attributable to medical services and accounts_receivable attributable to medical_supplies to reflect the foregoing appropriate orders will be issued
